222 F.2d 922
55-1 USTC  P 49,123
Jay C. and Sarah C. EVANS, Petitioners,v.COMMISSIONER OF INTERNAL REVENUE, Respondent.
No. 12324.
United States Court of Appeals Sixth Circuit.
May 6, 1955.

Jay Evans, Nashville, Tenn., for petitioners.
H. Brian Holland, Daniel A. Taylor, Donald P. Herzog, Rollin H. Transue, Ellis N. Slack, Alonzo W. Watson, and Carolyn Just, Washington, D.C., for respondent.
Before MARTIN, MILLER and STEWART, Circuit Judges.
PER CURIAM.


1
In this proceeding the petitioners ask us to set aside the Tax Court's order dismissing their petition for failure properly to prosecute pursuant to the Rules of Practice of the Tax Court, and to set aside said court's subsequent denial of petitioners' motions to vacate its said order of dismissal.


2
It appears that the petitioners conspicuously failed to follow the Rules of Practice of the Tax Court, 26 U.S.C.A. following § 1111, in the preparation and prosecution of their petition, that they were given timely opportunity to conform to the said Rules of Practice and timely opportunity for hearing upon the Commissioner's motion to dismiss.  It further appears that the Tax Court acted in conformity with its own published Rule, Rule 7(a)(2) in dismissing the petition and did not act arbitrarily, capriciously, or in abuse of its discretion in ordering the petition to be dismissed and in denying petitioners' motions to set aside said order.


3
It is accordingly ordered that the orders of the Tax Court herein be and they hereby are affirmed.